Case 19-70080   Doc 5   Filed 01/28/19   Entered 01/28/19 09:45:12   Desc Main
                           Document      Page 1 of 6
Case 19-70080   Doc 5   Filed 01/28/19   Entered 01/28/19 09:45:12   Desc Main
                           Document      Page 2 of 6
Case 19-70080   Doc 5   Filed 01/28/19   Entered 01/28/19 09:45:12   Desc Main
                           Document      Page 3 of 6
Case 19-70080   Doc 5   Filed 01/28/19   Entered 01/28/19 09:45:12   Desc Main
                           Document      Page 4 of 6
Case 19-70080   Doc 5   Filed 01/28/19   Entered 01/28/19 09:45:12   Desc Main
                           Document      Page 5 of 6
Case 19-70080   Doc 5   Filed 01/28/19   Entered 01/28/19 09:45:12   Desc Main
                           Document      Page 6 of 6
